Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claim 1 is currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62783131 dated 12/20/2018.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/06/2021 and 08/22/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerstner (US 2017/0202630).

REGARDING CLAIM 1
	Gerstner discloses a method of performing surgery, said method comprising: preparing one or more tools or instruments for one or more surgical procedures at a healthcare facility ([0003] teaches surgical instruments, tools and implant devices (interpreted by examiner as one or more tools or instruments for one or more surgical procedures) are washed, sterilized, wrapped, and stored until required instrumentation is set up in the operating room prior to surgery or a medical procedure (interpreted by examiner as preparing the one or more tools or instruments) [0172] also teaches OR scrub technician(s) responsible for locating and handing the various surgical instruments (and implants, if applicable) to the surgeon(s) during the actual surgery); generating a visual representation of the one or more surgical procedures at the healthcare facility ([0057] teaches providing on a display device an interactive presentation (interpreted by examiner as the visual representation) of a compilation of the surgical planning data, to cause the display device to present a particular aspect of the surgical planning data (interpreted by examiner as the representation of the one or more surgical procedures)); providing the visual representation to a vendor representative, wherein the vendor representative is associated with the one or more tools or instruments ([0210] teaches software to enable/record secure, real time communication with offsite instrument vendor representatives (interpreted by examiner as the vendor representative is associated with the one or more tools or instruments), thereby reducing the need (e.g. expense, scheduling, crowding, etc.) for vendor representatives to be physically present in the operating room during a procedure. This communication may include video conferencing. The surgeon could be wearing a head-mounted camera (for example located on eyewear or a headband) to enable the offsite representative to “see” what the surgeon is seeing in real time (interpreted by examiner as providing the visual representation to a vendor representative)); and performing one or more steps of the one or more surgical procedures based at least in part on an input provided by the vendor representative, wherein the input comprises surgical information associated with the visual representation and the one or more tools or instruments ([0172] teaches surgeons performing surgery (The Examiner notes that it is understood that performing a surgery requires performing multiple steps of the surgery). [0173] teaches a portable device app used interactively during the course of the surgical procedure to view and/or input notes, videos, images, and/or preferences corresponding to specific instruments, sets, trays, and/or locations on the vertical rack. Additionally, the portable device app planogram may be mirrored onto the display monitor attached to the vertical rack (or operating room wall, moveable stand, etc) so that multiple people in the room can view the user interface of the planogram at the same time. [0175] teaches user (vendor representative) logging into a software platform located on a portable electronic device (e.g. tablet computer or smart phone) having a touch-screen interface or laptop computer (interpreted by examiner as performing one or more steps of the one or more surgical procedures based at least in part on an input provided by the vendor representative). [0211] also teaches the planogram computer processes may be able to communicate with robotic devices that are directly or indirectly used in surgical procedures or other surgical-related tasks. For example, various different types of robotic devices may be used in surgical procedures, such as robotic devices performing surgical procedures autonomously, robotic devices operating under the direction of a surgeon (also interpreted by examiner as performing one or more steps of the one or more surgical procedures based at least in part on an input provided by the vendor representative) [0209] teaches the software may continuously update in real time a digital planogram preference list, with smart tool integration such that the software “learns” (e.g. based on use patterns, etc.) the most-used tools/kits for a given procedure and the sequence of use of such tools to create a “most played list” where the more commonly-used tools are at the top of the list and thus more easily found. The software may be configured to provide the surgical team a pre-op walkthrough so everyone knows what to expect when it is time for the surgery).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ralph (US 2016/0182596) teaches method, device and system for managing audio, video & data communications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626